Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement filed 7/23/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Specifically, there is no concise explanation of the relevance of the Brazil Office Action dated 6/18/2020, which is not in the English language, and no translation is provided. 
All citations have been considered except where lined through on the attached 1449 (IDS dated 7/23/2021). 
Claim Objections
Claim 39 is objected to because of the following informalities:  in the last two lines of the claim “is be directly” should read “is .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 46 includes “the first, second, third and fourth legs”. However, no fourth leg has been previously recited in this claim and therefore the fourth leg lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 27-28, 31-32, 35, 39, 41, 43, 45-46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly et al. (US 2013/0282003; “Messerly”) in view of Whitman (US 2004/0094597). Regarding claims 21 and 39, Messerly discloses an ultrasonic surgical instrument (e.g., figs. 93-95) comprising a shaft assembly (4110) that defines a longitudinal axis, wherein the shaft assembly comprises an acoustic waveguide (4128), an end effector comprising an ultrasonic blade (4152), wherein the ultrasonic blade is in acoustic communication with the acoustic waveguide and a handle assembly (4102) extending proximally from the shaft assembly, the handle assembly comprising a pistol grip (4122) configured to be gripped by a first hand of a user and an actuation assembly comprising a multi-directional button (toggle switch 4108 is being considered a multi-directional button as it can be pivoted in two different directions, e.g., clockwise and counterclockwise about its pivot point .  
Messerly discloses two more actuators (making up switch assembly 5060, which is used with switch assembly 5030, similar to toggle button 4108; see fig. 106) and two more corresponding switches (i.e., contact pads) that can be used to control two more operating modes, but does not provide these two actuators on the same button as the first two actuators (note: first two actuators are on toggle button 4108, while second two actuators are on buttons 5062 and 5066). Therefore, Messerly fails to disclose a multi-directional button (activation member) including first, second, and third actuators (and a fourth actuator in the case of claim 39) which are configured to be directly contacted and actuated by the first hand of the user. 
Whitman discloses that it is known to employ a four-way rocker (1310; fig. 23) on a surgical instrument, wherein the button has four actuators (i.e., four legs forming plus sign) arranged to define a plus sign configuration (fig. 23), each actuator able to activate a switch (1302, 1304,1306, 1308) placed under the respective actuator ([0092]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Messerly to include a four-way rocker, the four actuators of the rocker arranged in a plus sign configuration, instead of a two-way rocker, or a two way-rocker in combination with two other buttons, since such an arrangement for a button that allows activation of four switches by depression of a respective one of the four actuators of the button is known in the surgical art as disclosed by Whitman, and merely leads to the predictable result of providing one button that can be used to select between 
Regarding 27, the button of Messerly in view of Whitman comprises a fourth actuator (4th leg of cross-shaped button), wherein the actuation assembly includes a third switch (1306; fig. 23 of Whitman) configured to be actuated using the third actuator and a fourth switch (1308; fig. 23 of Whitman) configured to be actuated using the fourth actuator.
Regarding claim 28, as taught by Whitman, the first and second actuators (i.e. 1st and 2nd legs of plus sign shaped button) are each perpendicular to the third and fourth actuators such that the four actuators define a plus sign configuration (fig. 23). 
Regarding claims 31 and 32, the first switch (i.e., switch positioned below first actuator) is positioned such that the first switch is closed when the first actuator (i.e., actuator above the first swtich) is actuated. Note that the prior art need only meet one of the “or” limitations in order to read on the claim.
Regarding claim 35, the multi-directional button includes a user contact surface (i.e., outward surface of button touched by user) configured to be actuated by a user, wherein the contact surface extends along a plane that is perpendicular to the longitudinal axis of the shaft assembly. In particular, the multi-directional button of Messerly (4132a,b; see fig. 94,95) has been modified in view of Whitman to comprise a four way rocker instead of a two way rocker. The location of the button is not being changed (fig. 94 of Messerly), such that the user contact surface extends along a plane that is perpendicular to the longitudinal axis of the shaft assembly.
Regarding claim 39, as noted above, Messerly discloses an actuation assembly comprising an activation member (toggle button switch assembly 4108; figs. 93-95) including a user contact surface configured to be actuated by the user, wherein the user contact surface faces distally away from the handle (see fig. 93-95 of Messerly). Whitman makes obvious including a four-way rocker in place of the two way rocker (4132a/4132b) of Messerly in order to 
Regarding claims 41 and 43, the instrument comprises a trigger (e.g., 4104; fig. 94; [0508]) configured to be pivoted by the first and of the user toward and away from the pistol grip (4122; fig. 94) by a first hand of a user, wherein the first, second, third, and fourth actuators are each configured to be directly contacted and actuated by the first hand of the user. . 
Regarding claims 45, 46 and 48, as taught by Whitman, the first, second, third, and fourth actuators of the button/activation member (1310; fig. 23 of Whitman) comprise first, second, third and fourth legs, respectively, each configured to be directly contacted and actuated by the user. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Whitman as applied to claim 21 above and further in view of Schnitzler (US 2009/0076504). Messerly in view of Whitman discloses the invention substantially as stated above in more detail with respect to claim 21. Messerly in view of Whitman fails to disclose that simultaneous activation of the first and second actuators is configured to produce a different mode than if either of the first or second actuators is actuated independently.
Schnitzler discloses another surgical instrument for cutting and coagulation of tissue, the instrument having a toggle type button (21; figs. 1-2c) that controls an operating mode of the surgical instrument. In addition to either actuator of the toggle type button (21) being depressible (via pivoting; figs. 4b, 4c) to close the corresponding first or second switch (22,23), the toggle type button can be depressed such that both actuators are moved into contact with their respective switches (fig. 4d) in order to provide an additional operating mode (see at least [0030]-[0032]; [0036]). It would have been obvious to one of ordinary skill in the art to have . 
Claim 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Whitman as applied to claim 28 above, and further in view of Broadwin et al. (US 4,931,047). Messerly in view of Whitman disclose the ultrasonic surgical instrument substantially as claimed, including a multi-directional button that can be used to select four different operating modes of a surgical instrument, via a 4-way rocker as taught by Whitman, including a maximum power setting and a minimum power setting as disclosed by Messerly, but fails to disclose that the other two actuators (i.e., legs) of the button are associated with a hemostasis power setting or RF energy at two different power levels.
Broadwin discloses another surgical instrument comprising an ultrasonic wave guide and end effector, and further discloses that the instrument may be used to deliver RF energy at two different power levels in order to promote hemostasis (see abstract). Broadwin discloses that the two different power levels of RF energy are controlled by first and second switches (52,54; fig. 2-3; col. 4, ll. 61-col. 5, ll. 5). It would have been obvious to one of ordinary skill in the art to have further modified the prior art of Messerly as modified by Whitman to deliver RF energy to tissue in addition to the ultrasonic energy as taught by Broadwin in order to increase tissue fragmentation rates and to electrocauterize simultaneously with ultrasonic cutting and/or fragmentation. Since Broadwin teaches using two different switches to control the two different RF energy levels, and further discloses that the switch assembly can be a rocker (as per col. 4, ll. 59-64), it would have been obvious to use the two other actuators and corresponding switches of the four-way rocker of Messerly as modified in view of Whitman to control the RF .
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly in view of Whitman as applied to claim 21 and further in view of DiNardo et al. (US 2011/0015627; “DiNardo”). Messerly in view of Whitman discloses the invention substantially as stated above including that the multifunctional button is configured to select between a first mode of operation and a second mode of operation, wherein the end effector is configured to apply ultrasonic energy to tissue in the first mode, but fails to disclose that the button is configured to apply only RF energy to tissue in the second mode of operation. 
DiNardo discloses another ultrasonic instrument (figs. 93-95) comprising an ultrasonic blade and an actuation assembly comprising a multi directional button (toggle switch 143 is being considered a multi-directional button as it can be pivoted in two different directions, e.g., clockwise and counterclockwise about its pivot point), wherein the multi-directional button is configured to be actuated by the first hand of the user, wherein the multi-directional button includes a first switch and a second switch (143a,143b) respectively associated with different operating modes of the end effector (see at least par. [0054], [0057]). The button is configured to select between a first mode of operation where the end effector is configured to apply ultrasonic energy and a second mode of operation wherein the button (via the end effector) is configured to apply only RF energy to tissue (par. [0054], [0057], [0060], [0061]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Messerly to allow the multidirectional button to apply only RF energy to tissue in the second mode of operation as taught by DiNardo for the predictable result of allowing the device to selectively apply ultrasonic and RF energy to tissue depending on the desired treatment. 

Allowable Subject Matter
Claims 36 and 38 are allowed.
Claims 44 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0176778 to Messing et al. discloses an arrangement of 5 buttons (510a-e forming four legs and one center) on a handle of a surgical instrument wherein the buttons together forming a plus-sign configuration (fig. 13).

US 7,608,039 to Todd discloses a button (22) on the handle of a surgical instrument, the button forming a four-way rocker (four keys 23) that forms a plus sign configuration (fig. 2) 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH (9/29/2021)
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771